Citation Nr: 0213935	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diaphragmatic hernia, 
with gastroesophageal reflux disease (GERD).

(The issue of entitlement to service connection for residuals 
of a right wrist sprain is also on appeal but it will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for diaphragmatic hernia, 
with GERD, and residuals of a right wrist sprain.

The veteran testified at a videoconference hearing that was 
held before the undersigned in July 2002.  A transcript of 
that hearing has been associated with the veteran's claims 
file.

The veteran is hereby notified that the Board is undertaking 
additional development on the issue of entitlement to service 
connection for residuals of a right wrist sprain.  This 
additional development is being undertaken pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this particular issue.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to service connection for 
diaphragmatic hernia, with GERD, has been obtained and 
developed by the agency of original jurisdiction.

2.  The currently diagnosed diaphragmatic hernia, with GERD, 
was incurred in service.


CONCLUSION OF LAW

Service connection for diaphragmatic hernia, with GERD, is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for 
service connection for diaphragmatic hernia, with GERD.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); and the recent decision of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his 
claims, and of the specific reasons for denying the claims.  
Specifically, it is noted that, by letter dated in November 
2001, the RO explained to the veteran what specific steps 
would be taken to develop his service connection claims, 
informed him that it usually took an average of seven months 
for a claim to be completely processed, explained to him what 
the evidence had to show in order to establish entitlement to 
the benefits sought, reminded him of his duty to identify any 
evidence pertinent to his claims not yet of record, and 
informed him of what evidence had already been secured and 
what information was still needed from him.  The veteran was 
thereafter scheduled for VA medical examinations that were 
conducted in December 2001, VA outpatient medical records 
were secured and associated with his claims file, and the 
veteran was given an opportunity to provide testimony in 
support of his appeal at the July 2002 videoconference 
hearing.  Additionally, the RO has kept the veteran informed 
of the steps being taken regarding the development of his 
claim in more recent letters, including letters dated in 
February, June, and July 2002, and has explained to him the 
RO's rationale for the denial of his claims, as shown in the 
Statement of the Case that was issued in April 2002.  The 
veteran has been notified of the certification of his appeal 
for the Board's appellate review, and of his right to submit 
additional evidence or argument, a right that he has chosen 
not to exercise.  The veteran has not identified any 
additional evidence pertinent to the issue hereby being 
reviewed that may be available but not yet part of the 
record.  Thus, no additional assistance to him is necessary 
under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the 
claim of entitlement to service connection for diaphragmatic 
hernia, with GERD, has been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand or a request for further development of 
this particular issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Factual background and legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002); and 38 C.F.R. § 3.102, as amended by 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001).

A review of the veteran's service medical records reveals 
that the veteran entered active military service in good 
health, with no gastrointestinal complaints or disability 
noted.  In January 2001, an assessment of gastroesophageal 
reflux (GER) was given, and it is noted that, several days 
earlier, the veteran had complained, in his report of medical 
history for separation purposes also dated in January 2001, 
of frequent indigestion.  In August 2001, it was noted that 
the veteran was doing well with the prescribed Zantac, but 
that he was still having abdominal pain.  The impression was 
listed as GERD.

VA outpatient clinic records dated in October 2001 include an 
assessment of GERD.  On VA esophagus and hiatal hernia 
medical examination in December 2001, the veteran gave a one-
year history of heartburn, for which he said he took Zantac.  
He complained of epigastric pain, but denied a history of 
dysphagia, hematemesis, melena, or regurgitation.  He also 
denied a history of nausea or vomiting.  On physical 
examination, there were no signs of anemia, the abdomen was 
normal on palpation, and bowel sounds were normal.  The 
examiner noted that he did not feel any signs of hiatal 
hernia with reflux, but that he would change his mind if X-
Rays showed different.  Based on the X-Rays, he thereafter 
rendered a diagnosis of diaphragmatic hernia with reflux.

At the July 2002 videoconference hearing, the veteran stated 
that his gastrointestinal difficulties started during 
service, in January 2001, and that he felt that the 
disability that was diagnosed by VA less than three months 
after his separation from active military service should be 
service-connected, as it had had its onset during service.

In sum, the veteran's gastrointestinal symptoms were first 
noted during service in January 2001, GERD was diagnosed 
during service, and there is a current diagnosis of 
diaphragmatic hernia, with GERD, in the record, rendered less 
than three months after the veteran's separation from active 
military service.  Thus, resolving any reasonable doubt in 
favor of the veteran, the Board finds that the currently 
diagnosed diaphragmatic hernia, with GERD, was incurred in 
service.  In view of this finding, the Board concludes that 
service connection for diaphragmatic hernia, with GERD, is 
warranted.


ORDER

Service connection for diaphragmatic hernia, with GERD, is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

